      Case: 4:13-cr-00140-MPM-JMV Doc #: 46 Filed: 05/20/20 1 of 1 PageID #: 158




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI



UNITED STATES OF AMERICA                                                     PLAINTIFF


VS.                                CRIMINAL CAUSE NUMBER: 4:13-CR-140-MPM-JMV-1


FREDDIE D'JUAN CLARK                                                         DEFENDANT



                           ORDER GRANTING MOTION FOR BOND

       This matter is before the court on Defendant’s Motion for Bond [44]. The court having been

advised that the Motion is unopposed, and the Government is not seeking detention for the Defendant

finds this Motion to be well taken and should be granted.

       THEREFORE, it is hereby ORDERED, that the pending Motion for Bond [44] is

GRANTED and the Defendant is released on his own recognizance pending the Final Revocation

Hearing before United States District Judge Michael P. Mills. Defendant remains under supervision

with previously imposed conditions.


        SO ORDERED, this the 20th day of May, 2020.


                                                     /s/ Jane M. Virden
                                                    UNITED STATES MAGISTRATE JUDGE
